 Case 2:20-cr-00004-RAJ-RJK Document 2 Filed 01/22/20 Page 1 of 2 PageID# 4
                                                                                         FILED

                             UNITED STATES DISTRICT COURT
                                                                                      JAN 2 2 2020

                        FOR THE EASTERN DISTRICT OF VIRGINIA                     ULtRK, US. DISTRICT COUFn*
                                                                                        NORFOLK. VA
                                         Norfolk Division



UNITED STATES OF AMERICA,                                   CRIMINAL NO. 2:20CR         4
               V.                                           18U.S.C. § 1001(a)(2)
                                                            False Statement or Representation
                                                            Made to a Department or Agency of
                                                            the United States
MIRANDA S. OVERTON,                                         (Count One)

               Defendant.




                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT: On or about July 2, 2018, the

defendant, MIRANDA S. OVERTON,did willfully and knowingly make a materially false,

fictitious, and fraudulent statement and representation in a matter within the jurisdiction of the

executive branch of the Government of the United States, by reporting to an agent ofthe Naval

Criminal Investigative Service that that Mr. J.S., an active duty member of the United States

Navy, penetrated her vulva and anus without her consent, at Bon Secours Depual Medical Center

located in Norfolk, Virginia, in the Eastern District of Virginia. The statements and

representations were false because as MIRANDA S. OVERTON then and there knew, she had

consensual sex with Mr. J.S.


                     (In violation of Title 8, United States Code, 1001(a)(2))
Case 2:20-cr-00004-RAJ-RJK Document 2 Filed 01/22/20 Page 2 of 2 PageID# 5




                                    Respectfully submitted,

                                    G. Zachary Terwilliger




Date: January 22. 2020        By:
                                    Matthew J. Heck
                                    Special Assistant United States Attorney
